Citation Nr: 1446207	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was most recently before the Board in April 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's active duty service included service in the Republic of Vietnam during the Vietnam War.
 
2. A skin disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In correspondence dated in October 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the October 2006 notice informed the Veteran of information and evidence necessary to substantiate the claim for entitlement to service connection sensitivity to the sun (later described as a skin disability) and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the most recent examination and opinion, dated in May 2014, is adequate for rating purposes.  Specifically, it was conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Analysis

The Veteran asserts that his current skin disability is due to sun exposure while in Vietnam.  In the alternative, the Veteran claims that his skin disability is due to exposure to herbicide, specifically Agent Orange, during his service in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The skin disabilities claimed by the Veteran are not listed in 38 C.F.R. §3.309(a), therefore, 38 C.F.R. § 3.303(b) does not apply in this case. 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A.      § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including (in relevant part) the skin disorders of (1) chloracne or other acneform diseases consistent with chloracne, and (2) porphyria cutanea tarda.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Chloracne or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  As the record documents that the Veteran served in Vietnam, the provisions of 38 C.F.R. § 3.309(e) will be considered in evaluating his claim to service connection for a skin disorder.  The Board will consider the direct service connection theory of entitlement for his claim as well.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been diagnosed with several skin disabilities during the appeal period.  A June 2007 private preoperative report noted "suspect skin cancer vs. chloracne."  Dr. M. noted that he had treated the Veteran for eczema and acneiform eruptions on the face and neck compatible with chloracne.  The treatment records show several biopsies were conducted which appear to show diagnoses mostly of solar keratosis and squamous-cell carcinoma.  Although the May 2011 examiner noted a diagnosis of chloracne, he explained that this was a suggestive diagnosis made in 2008.  After examining the Veteran and reviewing the claims file, the May 2014 examiner concluded that all of the Veteran's skin conditions diagnosed by biopsy were related to sun exposure.  These diagnoses were solar keratosis, seborrheic keratosis and squamous cell carcinoma.  The diagnoses made by the May 2014 examiner appear to be most probative as they are supported by biopsy and the vast majority of the treatment records.  Therefore, the evidence shows current diagnoses of solar keratosis, seborrheic keratosis and squamous cell carcinoma.

The Veteran does not contend that he was treated for a skin disability during service.  The Veteran's service treatment records only show treatment for pseudofolliculitis in February 1968.  The May 2014 VA examiner clarified that although he was treated for pseudofolliculitis during service, he no longer had an active problem.  

The Veteran instead contends that his skin disabilities are due to exposure to herbicide, specifically Agent Orange, during service.  As noted above, the Veteran is presumed to have been exposure to herbicide during his military service.  Despite this, the Board does not find that presumptive service connection is warranted because the evidence does not show that the Veteran has a current diagnosis of chloracne or any other disease listed under 38 C.F.R. §3.309(e).  As noted above, the diagnosis that have been confirmed by biopsy are solar keratosis, seborrheic keratosis and squamous cell carcinoma.  A clear diagnosis of chloracne has not been made.  Furthermore, there is no evidence that he was diagnosed with chloracne within a year of his last exposure to herbicide.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran was stationed in Vietnam from October 1966 to November 1967.  The record includes a November 2007 physician's statement that the Veteran's eczema acneiform eruptions on the face and neck were "compatible" with chloracne.  For these reasons, entitlement to service connection for a skin disability on a presumptive basis is not warranted. 

The evidence of record does not support a finding of service connection for a skin disability on a direct basis.  38 C.F.R. § 3.303.  The Veteran submitted a letter from his physician, Dr. M., dated in November 2007.  He noted that he had treated the Veteran for eczema acneiform eruptions on the face and neck compatible with chloracne.  He further noted that all of these conditions can be caused, precipitated, or exacerbated by past exposure to Agent Orange.  He said that this information should be considered when the adjudicators review his claim for personal injury.  The Board finds Dr. M.'s opinion that these conditions "can" be caused by Agent Orange is speculative in nature.  The fact that an opinion is relatively speculative in nature limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

On the other hand, the May 2014 VA examiner examined the Veteran, reviewed the Veteran's claims file and provided an adequate opinion.  The examiner opined that it was not at least as likely as not that the Veteran's skin conditions were caused by or related to active service, to include exposure to Agent Orange.  The examiner considered the Veteran's statements that he worked shirtless for much of the one year that he was in Vietnam.  The examiner noted that all of the skin conditions diagnosed by biopsy including solar keratosis, seborrheic keratosis and squamous cell carcinoma were related to sun exposure.  UV exposure from the sun is the most important risk factor for development of skin cancers, but to posit that the exposure during the brief period of time that the Veteran served in Vietnam was causative beyond his daily sun exposure throughout the rest of his life would call for speculation.  Despite the examiner's use of the word "speculation," the examiner provided a rationale and an etiology opinion that it was not at least as likely as not that the Veteran's skin condition was caused or related to active service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The May 2014 examiner also considered the possibility that the Veteran's current skin disabilities are due to exposure to herbicide exposure.  The examiner explained that a medical study showed an increased incidence of basal cell carcinoma in Air Force Veterans exposed to Agent Orange compared to controls, but this study did not show an increase in squamous cell carcinoma.  To summarize, the examiner explained that available medical evidence did not confirm an association between exposure to herbicides in Vietnam and the development of non-melanoma skin cancers.  As noted above, the examiner found that it was not at least as likely as not that the Veteran's skin condition was caused or related to active service, to include exposure to Agent Orange.  

In assessing the Veteran's claims, the Board has considered the Veteran's lay assertions of record.  He asserts that the current skin disability is due to sun exposure during service or herbicide exposure during service.  Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his skin disability.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, the Veteran's testimony as to whether his skin disability is due to sun exposure or herbicide during his military service appears to be a question of internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder).

Even if the Veteran were competent to testify to the etiology of his skin disability, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the May 2014 trained health care professional.  

The record demonstrates that the Veteran has a current skin disability.  However, the preponderance of the evidence of record demonstrates that it is not related to the Veteran's military service.  Moreover, the evidence does not indicate a clear chloracne diagnosis that was made within a year of last exposure to herbicide.  38 C.F.R. § 3.307(a)(6)(ii).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


